UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDED CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 25, 2010 Commission File Number: 000-53462 BUCKINGHAM EXPLORATION INC. (Exact name of registrant as specified in charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-054-3851 (IRS Employer Identification Number) Suite 418-831 Royal Gorge Blvd. Cañon City, CO 81212, USA (Address of principal executive offices) (604) 737 0203 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant On October 13, 2010, we announced the resignation of Manning Elliott LLP as our independent auditors effective October 7, 2010. Manning Elliott LLP furnished us with a letter addressed to the SEC stating it agrees with the statements made in our Form 8-K. MaloneBailey LLP was appointed to act as our independent auditors effective October 7, 2010. Item 9.01 Financial Statements and Exhibits Exhibit 16.1 Letter from Manning Elliott LLP to the Securities and Exchange Commission dated October 25, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 26, 2010 BUCKINGHAM EXPLORATION INC. By: /s/ C. Robin Relph C. Robin Relph, President and Chief Executive Officer
